Exhibit 10.1

EXHIBIT A

AGREEMENT AND PLAN OF MERGER

BY AND BETWEEN

KEYSTONE AUTOMOTIVE DISTRIBUTORS, INC.

AND

KEYSTONE AUTOMOTIVE DISTRIBUTORS COMPANY, LLC

dated as of March 31, 2006



--------------------------------------------------------------------------------

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made this 31st day of
March, 2006 by and between Keystone Automotive Distributors, Inc., a
Pennsylvania corporation (“Corporation”), and Keystone Automotive Distributors
Company, LLC, a Delaware limited liability company (“LLC”).

RECITALS

WHEREAS, both Corporation and LLC are wholly owned subsidiaries of Keystone
Automotive Operations, Inc., a Pennsylvania corporation;

WHEREAS, the board of directors of Corporation deems it advisable and in the
best interests of Corporation and its sole shareholder that Corporation merge
with and into LLC upon the terms and conditions set forth herein;

WHEREAS, the board of directors of Corporation and the sole member of LLC have
approved this Agreement and the Merger; and

WHEREAS, the board of directors of Corporation has directed that this Agreement
be submitted to its sole shareholder for consideration.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, the parties, intending to be legally bound, agree
as follows:

1. Merger. Upon the terms and subject to the conditions of this Agreement and in
accordance with Section 1924 of the Pennsylvania Business Corporation Law (the
“PBCL”) and Section 18-209 of the Delaware Limited Liability Company Act (the
“Delaware LLC Act”), Corporation shall be merged with and into LLC at the
Effective Time (the “Merger”).

2. Effective Time. The Merger shall become effective at the time and on the date
of the later of: (i) the filing of a certificate of merger with the Secretary of
State of the State of Delaware in accordance with the provisions and
requirements of the Delaware LLC Act (the “Certificate of Merger”), (ii) the
filing of articles of merger with the Secretary of State of the Commonwealth of
Pennsylvania in accordance with the provisions and requirements of the PBCL (the
“Articles of Merger”), and (iii) such time and date as may be set forth in the
Certificate of Merger and Articles of Merger (the “Effective Time”).

3. Effect of Merger. At the Effective Time, the separate legal existence of
Corporation shall cease and LLC shall be the surviving entity (the “Surviving
Company”). The consummation of the Merger shall have the effects set forth in
this Agreement and the applicable provisions of Section 1929 of the PBCL and
Section 18-209(g) of the Delaware LLC Act with respect to a merger of a
non-Delaware corporation with and into a Delaware limited liability company such
that, among other things, all of the property, rights, interests and other
assets of Corporation shall be transferred to and vested in the Surviving
Company and the Surviving Company shall assume all of the liabilities of
Corporation.

 

-2-



--------------------------------------------------------------------------------

4. Treatment of Shares and Interests. As of the Effective Time, by virtue of the
Merger and without any action of the part of Corporation, LLC, or the sole
shareholder or sole member, respectively, thereof:

(a) all shares of Corporation issued and outstanding immediately prior to the
Effective Time shall be cancelled, extinguished and converted into the right to
receive an aggregate amount of $1.00;

(b) each share of Corporation that is held in Corporation’s treasury shall
automatically be canceled and retired and shall cease to exist, and no
consideration shall be delivered or deliverable in exchange therefor; and

(c) all limited liability company interests in LLC issued and outstanding
immediately prior to the Effective Time shall remain unchanged.

5. Certificate of Formation; Limited Liability Company Agreement. At the
Effective Time and until thereafter amended in accordance with applicable law,
the certificate of formation and the limited liability company agreement of LLC
in effect immediately prior to the Effective Time shall be the certificate of
formation and the limited liability company agreement, respectively, of the
Surviving Company.

6. Manager; Officers. Immediately after the Effective Time, (i) the manager of
LLC immediately prior to the Effective Time shall be the manager of the
Surviving Company and (ii) the officers of LLC in office immediately prior to
the Effective Time shall be the officers (holding the same titles and positions)
of the Surviving Company, each serving in such position until such person’s
successor is appointed and qualified or until such person’s earlier death,
resignation or removal.

7. Further Assurances of Title. After the Effective Time, from time to time, the
Surviving Company may execute and deliver any deeds, assignments,
acknowledgements or other instruments and may take or cause to be taken any
other actions it shall consider necessary or desirable in order to acknowledge,
vest, perfect or confirm in and to the Surviving Company any right, title or
interest of Corporation held immediately prior to the Effective Time and
otherwise carry out the purposes of this Agreement, and the Surviving Company
and the manager and proper officers thereof are hereby fully authorized to take
any and all such actions in the name of Corporation or otherwise.

8. Indemnification. The Surviving Company shall indemnify and hold harmless the
officers and directors of Corporation and member of LLC against all debts,
liabilities and duties and against all claims and demands arising out of the
Merger.

9. Termination. This Agreement may be terminated and the Merger abandoned by
either party hereto at any time prior to the Effective Time.

10. Expenses. The Surviving Company shall pay all expenses of carrying this
Agreement into effect and of accomplishing the Merger.

 

-3-



--------------------------------------------------------------------------------

11. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise, by either of the parties hereto without the prior written
consent of the other party. Subject to the foregoing sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns.

12. Amendment and Modification. This Agreement may be amended at any time prior
to the Effective Time pursuant to an instrument in writing signed by both of the
parties hereto; provided, however, that after the approval of Corporation’s sole
shareholder has been obtained, there shall be made no amendment that by law
requires further approval of such shareholder without such approval having been
obtained.

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
other choice of law or conflict of law provision or rule (whether of the State
of Delaware or otherwise) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

14. Severability. If any term or provision of this Agreement is invalid or
unenforceable, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect and such invalidity or
unenforceability shall not affect the validity or enforceability of the other
terms and provisions.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, between the
parties hereto with respect to the subject matter hereof.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original (whether delivered electronically or
otherwise) and all of which together shall constitute one and the same
agreement.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
on the date first written above.

 

KEYSTONE AUTOMOTIVE DISTRIBUTORS, INC. By:  

/s/ Bryant Bynum

 

NAME:

 

Bryant Bynum

 

TITLE:

 

Executive Vice President and

   

Chief Financial Officer

 

KEYSTONE AUTOMOTIVE DISTRIBUTORS COMPANY, LLC By:  

/s/ Bryant Bynum

 

NAME:

 

Bryant Bynum

 

TITLE:

 

President and Treasurer

 

-5-